The Medical Board ruled out stress as the cause of petitioner’s cardiomyopathy, and concluded that there was no known association between exposure to toxins at the World Trade Center disaster recovery and clean up sites and the development of viral myocarditis. The Board of Trustees were entitled to rely on this finding to overcome the presumption of General Municipal Law § 207-k (see Matter of Lo Pinto v Ward, 124 AD2d 497 [1986]; Matter of Goldman v McGuire, 101 AD2d 768, 770 [1984], affd 64 NY2d 1041 [1985]). Petitioner acknowledges that cardiomyopathy is not a qualifying condition under Administrative Code § 13-252.1 (1) (a) and Retirement and Social Security Law § 2 (36) (c), related to illness incurred in connection with World Trade Center recovery and clean up operations.
We have reviewed petitioner’s other arguments and find them unavailing. Concur — Tom, J.E, Friedman, Sweeny, Moskowitz and DeGrasse, JJ.